Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1. Claim 1 recites “transmitting, on a user interface of a local computing device, a representation of a collaboration workspace hosted on a server and accessible to a plurality of participants on a plurality of computing devices over a web socket connection, wherein the collaboration workspace comprises one or more images; detecting, by a cropping tool executing on the local computing device, a user input selecting an image portion of an image in the one or more images, the user input corresponding to a plurality of coordinates; transmitting, by the cropping tool executing on the local computing device, the plurality of coordinates to a transparent layer executing on the local computing device, the transparent layer comprising an application programming interface (API) configured to interface with one or more of: the operating system or one or more applications configured to execute on the operating system; capturing, by the transparent layer executing on the local computing device, the image portion based at least in part on the plurality of coordinates; detecting, by the transparent layer executing on the local computing device, a second user input to drag the selected image portion to a location within the collaboration workspace; and transmitting, by the transparent layer executing on the local computing device, a plurality of commands to the server hosting the collaboration workspace, the plurality of commands being configured to cause the image to be removed from the collaboration workspace and to further cause the image portion to be inserted into the collaboration workspace based at least in part on the location (Figs. 20, 21A-21B, 23A-
23C, 24-25, and 30 and Paragraphs 117-138 and 159-168 of Applicant's specification).” 
transmitting, by the cropping tool executing on the local computing device, the plurality of coordinates to a transparent layer executing on the local computing device, the transparent layer comprising an application programming interface (API) configured to interface with one or more of: the operating system or one or more applications configured to execute on the operating system” and “capturing, by the transparent layer executing on the local computing device, the image portion based at least in part on the plurality of coordinates”, which Examiner finds to be novel. That is, the combined teachings fail to teach transmitting cropped coordinate data from a cropping tool executed on the user device to another application (a transparent layer) executing on the same user device as cited in claim 1.
. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Independent Claims 1, 8, and 15, and the dependent claims 2-7, 9-14 and 16-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADIL OCAK/Examiner, Art Unit 2426                                                                                                                                                                                                        
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 23, 2021